Disciplinary Action
CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, RICHARD D. MORRIS, of Wood-bury and CARL D. POPLAR, Respondent’s Counsel, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from *256the practice of law, together with the additional relief provided in this Order, pending final disposition of the ethics grievance before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Richard D. Morris of Woodbury, admitted to practice in this State in 1987, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Richard D. Morris is hereby restrained and enjoined from practicing law during the period of suspension.
3. Richard D. Morris shall comply with R.V.20-20, governing suspended, disbarred or resigned attorneys.